DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 6-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McGarian (US 2015/0013963).
In regard to claim 1, McGarian discloses an assembly, comprising: an elongate tubular collar (13, fig 5-7) having: a through-passage extending through the collar from opposed first and second ends defined by an inwardly-disposed surface having a 5torque transmitting feature (first end torque transmitting feature 50, and second end torque transmitting feature engaging with 47 at location where 46 is pointing in fig 5, see paragraph 80); and an internal groove interrupting the through-passage and disposed between the first and second ends (fig 7, approximately as shown between 46 and 29 as integrally including retainer 14, as in claim 3 below), in which no torque transmitting features are formed on an inwardly-disposed surface of the internal groove; a retainer (14) having an aperture, the retainer being disposed entirely within the 10internal groove; and a bolt (23) having a first end and a second end, the bolt comprising: a flange disposed at the first end (at 23 in fig 7 or above 29), the flange having a greater outer diameter than an inner diameter of the aperture of the retainer (fig 7); and a threaded end configured for connection to a pipe (at 25).  
In regard to claim 3, McGarian discloses the retainer comprises an integrally formed protrusion extending from the inwardly-disposed surface of the internal groove (as in fig 7 as above where groove is considered to include integral retainer as shown).
In regard to claim 4, McGarian discloses a dual member drill string having an inner member (7) and an outer member (36); and the assembly of claim 1, wherein: the collar is disposed about an end of the inner member (as in fig 5); 9the bolt is disposed within the internal groove of the collar and threaded to the inner member (as in fig 7, threaded at 25); and the retainer is disposed between the inner member and the flange of the bolt (as in fig 7).
In regard to claims 6 and 7, McGarian discloses the internal groove is a spherical groove (as shown in fig 7 considered as having at least a spherical portion).  

Claim(s) 8-9, and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Janoska (US 2,331,474). 
In regard to claim 8, Janoska discloses a kit, comprising: a tubular collar (15) comprising a first end and a second end and having: a through-passage extending from the first end to the second end (fig 5), in which the internally-disposed surfaces of the through-passage define a 5profile at each of the first end and the second end (square profile 18 and round profile 17); and a groove (21) interrupting the through-passage, in which the groove has a larger inner diameter than the through-passage (fig 5); a ring (22) having an internal opening, in which the ring is configured such that: the ring is retained within the groove when oriented such that the internal 10opening is aligned with the through-passage (as in fig 7); and the ring is removable from the groove and the collar when oriented such that the internal opening is not aligned with the through-passage (as best understood, the square ring 22 as within square opening 18 would be removable depending on orientation of ring, i.e. with ring rotated 45 degrees from position shown in fig 4 placed within fig 5 as shown would be removable); and a bolt (13/10) receivable within the ring and having a flange (diameter of 10)larger than the internal 15opening of the ring.  
In regard to claim 9, Janoska discloses the groove is spherical (as shown 21 fig 5).  
	In regard to claim 16, Janoska discloses an assembly comprising: a collar (15) having a through-passage, the through-passage defining a first section having a first inner profile (square profile 18) and a second section having a second inner profile (round profile 21); and 5a ring (22) configured to: traverse the first section and second section of the through-passage in a first orientation (as best understood, the square ring 22 rotated 45 degrees from position as shown in fig 4 would sufficiently pass through sections defined by profile 18 and 21); be prevented by the first inner profile from traversing the first section when in a second orientation (as in fig 7 as positioned within 21); and 10be adjusted from the first orientation to the second orientation while within the second section of the through-passage (ring may be adjusted as such and therefore is configured for such an adjustment); and a bolt (13/10) having a flange (10) with an outer diameter greater than an inner diameter of the ring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGarian in view of Topanelian, Jr. (US 2,661,928).  McGarian discloses all the limitations of this claim, as applied to claim 4 above, except for teaching that the inner member comprises a hexagonal outer profile.  McGarian does teach that the inner member comprises a splined outer profile (47) for transmitting torque (paragraph 80).  Topanelian, Jr. disclose torque transmitting outer profiles including that a hexagonal outer profile is a known equivalent for a splined outer profile (col. 3, lines 51-56).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to substitute the splines of McGarian for a hexagonal profile, as taught by Topanelian, Jr. since choosing from a finite number of identified predictable solutions (for torque transmitting profile) with a reasonable expectation of success is considered obvious to one of ordinary skill.


Allowable Subject Matter
Claims 2, 10-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
5/18/2022